       Case 1:16-cv-00674-VEC Document 53 Filed 10/29/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
UNITED STATES U.S. DISTRICT COURT                     DATE FILED: 10/29/2020
SOUTHERN DISTRICT OF NEW YORK



 NYK TRADING CORPORATION,
 individually and on behalf of M/V IMARI
 (IMO No. 9567776),

                                  Plaintiffs,              16-CV-674 (VEC)
         -against-
                                                                ORDER
 O.W. BUNKER & TRADING A/S, WILJO
 N.V., TRANSCOR ENERGY S.A.,
 MARITIME BUNKERING & TRADING
 BVBA and ING BANK N.V.,

                                  Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 29, 2020, the parties informed the Court that they had reached a

settlement in principle resolving all issues;

       IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are cancelled.

       IT IS FURTHER ORDERED that this action will be dismissed with prejudice on

November 30, 2020, unless before that date one or more of the parties files a letter with the

Court requesting that the action not be dismissed and explaining why the action should not be

dismissed in light of the parties’ settlement. To be clear, any request that the action not be

dismissed must be filed before November 30, 2020; any request filed on or after that date may

be denied solely on that basis.

       If the parties wish for the Court to retain jurisdiction to enforce their settlement

agreement, not later than November 23, 2020, they must submit (1) their settlement agreement
         Case 1:16-cv-00674-VEC Document 53 Filed 10/29/20 Page 2 of 2




to the Court in accordance with Rule 7.A of the Court’s Individual Practices and (2) a request

that the Court issue an order expressly retaining jurisdiction to enforce the settlement agreement.

See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

       IT IS FURTHER ORDERED that upon dismissal, the Court will order the Clerk of Court

to disburse the amount deposited by NYK Trading Corporation (plus interest). By no later than

Friday, November 6, 2020, the parties must jointly inform the Court what amount is to be paid

to NYK Trading Corporation for reasonable attorneys’ fees and costs. The remaining amount

will be paid to Defendant ING Bank N.V. In the same joint letter, the parties must inform the

Court to whom the checks should be made payable and to what address they should be sent.


SO ORDERED.
                                                         __________________________
Date: October 29, 2020                                      VALERIE CAPRONI
      New York, New York                                  United States District Judge
